                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


MATTHEW MOORE,

        Petitioner,                            Civil No. 4:16-CV-10874
                                               HONORABLE LINDA V. PARKER
v.

THOMAS MACKIE,

     Respondent.
____________________________/

     OPINION AND ORDER DENYING MOTION FOR BOND (ECF NO. 30)

        Petitioner Matthew Moore, presently incarcerated at the Oaks Correctional

Facility in Manistee, Michigan, filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, (ECF No. 1), as well as a pro se supplemental

motion in support of the petition, (ECF No. 21). Now before the Court is

Petitioner’s Motion for Bond. (ECF No. 30.)

         “In order to receive bail pending a decision on the merits, prisoners must be

able to show not only a substantial claim of law based on the facts surrounding the

petition but also the existence of ‘some circumstance making [the motion for bail]

exceptional and deserving of special treatment in the interests of justice.’” Lee v.

Jabe, 989 F.2d 869, 871 (6th Cir. 1993) (alteration in original) (quoting Dotson v.

Clark, 900 F.2d 77, 79 (6th Cir. 1990)). Because a habeas petitioner “is appealing

                                           1
a presumptively valid state conviction[,] . . . it will indeed be the very unusual case

where a habeas petitioner is admitted to bail prior to a decision on the merits in the

habeas case.” Id. Petitioner’s motion fails to demonstrate the existence of any

extraordinary and exceptional circumstance which merits release on bond.

      Accordingly, the Motion for Bond is denied.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: March 31, 2020




                                           2
